Citation Nr: 0908840	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-19 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death, including Dependency and Indemnity 
Compensation (DIC) benefits pursuant to the provisions of 38 
U.S.C.A. § 1318.

2.  Entitlement to accrued benefits.

3.  Entitlement to burial benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Appellant's deceased husband had active service from 
August 1969 to February 1970 and March 1972 to December 1973.  
The Veteran died in March 2005.  The Appellant is the 
surviving spouse of the Veteran, and is seeking entitlement 
to service connection for the cause of the Veteran's death, 
to include DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1318, accrued benefits, and burial benefits.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision and a September 2005 
administration decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington, which 
respectively, denied entitlement to service connection for 
cause of death and DIC under 38 U.S.C.A. § 1318, denied 
service connection for small cell lung cancer, and denied 
burial benefits.  

The issues have been re-characterized to comport to the 
evidence of record.  


FINDINGS OF FACT

1.  The Veteran died in March 2005; the certificate of death 
lists the immediate cause of the Veteran's death as small 
cell lung cancer.  No other underlying cause of death was 
noted.   

2.  The Veteran was service-connected for myofacial pain 
syndrome of the lumbar spine, which was evaluated as 40 
percent diabiling, effective October 20,1999; chondromalacia 
of the right knee, which was evaluated as 30 percent 
disabling, effective July 9, 1996; residuals of gun shot 
wound of the right foot, which was evaluated as 30 percent 
disabling, effective July 9,1996; bursitis of the left hip, 
which was evaluated as 30 percent disabling, effective 
October 20,1999; chondromalacia of the left knee, which was 
evaluated as 20 percent disabling, effective July 9,1996; and 
bursitis of the right hip, which was evaluated as 20 percent 
disabling, effective October 20,1999, at the time of his 
death.  The Veteran's combined evaluation for compensation 
was 70 percent, effective July 9, 1996, and 90 percent, 
effective October 20, 1999.  He was granted entitlement to 
individual unemployability, effective October 20, 1999.

3.  The evidence of record shows that the Veteran was not 
physically present in the territory of the Republic of 
Vietnam during service.

4.  There is no evidence of record indicating that an 
exposure, disease, or other incident in service caused or 
contributed substantially or materially to the Veteran's 
death.  

5.  The Veteran had a claim for entitlement to service 
connection for small cell lung cancer, received by VA in 
February 2005, pending at the time of death.

6.  VA received the Appellant's application for payment of VA 
burial benefits in May 2005, including a March 2005 statement 
of account from the cemetery owner showing a balance of 
unpaid expenses.  Likewise, a September 2005 record of phone 
contact with the cemetery owner also indicates a balance of 
unpaid expenses.




CONCLUSIONS OF LAW

1.  A disability or disease of service origin did not 
contribute substantially or materially to cause the Veteran's 
death, directly or presumptively, and the criteria for DIC 
benefits have not been met.  38 U.S.C.A. §§ 1310 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.312 (2008). 

2.  The criteria for accrued benefits have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.1(j), 3.1000 (2008).

3.  At the time of the Appellant's application for burial 
benefits, the cemetery owner was the proper claimant, as the 
submitted account statements indicate that portions of the 
Veteran's burial expenses remained unpaid, and the Appellant 
has no legal entitlement to VA burial benefits.  38 U.S.C.A. 
§§ 2302(a), 2303(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.1600, 3.1601 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the Appellant pre-adjudication notice by 
letter dated in June 2005.  The notification substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in her possession that pertains to the 
claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection for the cause of the Veteran's 
death and accrued benefits are denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The June 2005 letter did not note the deceased Veteran's 
service-connected disabilities, as required under Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  However, no fundamental 
unfairness was shown to the Appellant as a result of this 
error.  The appellant, through her statements dated in 
February 2005, indicated that she was aware of the Veteran's 
service-connected disabilities.  The Appellant also has a 
representative who is presumed to have actual knowledge of 
the Veteran's service-connected disabilities.  Therefore, she 
had actual knowledge of the relevant information.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Furthermore, the September 2005 rating decision on appeal 
included a listing of the Veteran's service-connected 
disabilities and their respective ratings and effective 
dates.  The appellant's actual knowledge and the September 
2005 rating decision collectively have given her notice 
pursuant to Hupp v. Nicholson.  The claim was subsequently 
readjudicated in a May 2006 statement of the case (SOC), 
following the provision of notice.

Concerning the claim for burial benefits, as will be 
explained fully, below, in the present case there is no legal 
basis upon which these benefit may be awarded and the 
Appellant's claim must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994). The provisions of VCAA have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

VA has obtained service treatment records (STRs) and assisted 
the Appellant in obtaining evidence.  A medical opinion was 
not provided regarding the etiology of the Veteran's death.  
VA's duty to assist doctrine does not require that the 
Appellant be afforded a medical opinion, however, because 
there is no competent evidence indicating an association 
between the Veteran's service and his death.  See, McLendon 
v. Nicholson, 20 Vet. App. 79, 82-83 (2006); 38 C.F.R. § 
3.159 (c) (2008).  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the Veteran's claims file; and the Appellant has not 
contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Appellant is not prejudiced by a 
decision on the claim at this time.




Analysis

I.  Service Connection for the Cause of the Veteran's Death

The Appellant seeks service connection for the cause of the 
Veteran's death, including DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318.  The Appellant contends 
that the Veteran's fatal cancer was caused by his exposure to 
asbestos during service.  In a February 2005 service 
connection claim for small cell lung cancer the Veteran 
indicated that he was exposed to asbestos and Agent Orange 
while aboard a ship during service in Vietnam.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307 (2008).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii) 
(2008).  

The VA General Counsel has held the regulatory definition 
(which permits certain personnel not actually stationed 
within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that to establish qualifying 
"service in Vietnam" a Veteran must demonstrate actual duty 
or visitation in the Republic of Vietnam.  Service on a deep 
water naval vessel in waters off the shore of the Republic of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute service in the 
Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a Veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97; see also Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, respiratory cancers and 
soft-tissue sarcoma shall be service-connected, even though 
there is no record of such disease during service.  38 C.F.R. 
§ 3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e), 
including respiratory cancers and soft-tissue sarcoma, shall 
have become manifest to a degree of 10 percent or more at any 
time after service.  38 C.F.R. § 3.307(a)(6)(ii).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran died in March 2005.  The certificate of death 
lists the immediate cause of the Veteran's death as small 
cell lung cancer.  No further underlying cause of death was 
noted.  The certificate of death also noted that the interval 
between the onset of his fatal small cell lung cancer and 
death was 9 months, and that tobacco use contributed to the 
Veteran's death.

The Veteran's personnel records do not indicate, nor does the 
appellant claim, that the Veteran physically served in the 
Republic of Vietnam during the Vietnam era.  The Veteran did 
receive a gun shot wound during service, but the incident 
occurred while he was hunting in the Aberdeen, Washington 
area.  Therefore, the Veteran is not entitled to the 
presumption that he was exposed to an herbicide agent during 
such service pursuant to 38 C.F.R. § 3.307(a)(6), and there 
is no credible evidence indicating actual exposure to 
herbicides in service.  Thus, the cause of the Veteran's 
death, small cell lung cancer, is not entitled to presumptive 
service connection under 38 C.F.R. § 3.309(e).  Likewise, 
there is no evidence of record, other than the Veteran and 
the appellant's statements that indicate that the Veteran was 
exposed to asbestos during service.  Personnel records do 
show that the Veteran studied basic electricity and 
electronics during service, however this alone does not 
establish that the Veteran was exposed to asbestos during 
service.  

The Veteran's service treatment records (STRs) are completely 
negative for findings, complaints, or diagnosis of any 
respiratory or cancer-related disabilities.  During the 
Veteran's October 1973 unsuitability examination, clinical 
evaluation revealed that the Veteran had normal lungs and a 
normal chest.

The first objective findings of record indicating any health 
problems with the Veteran related to any type of cancer are 
not until 2004.  

March 8, 2005, VA treatment records note that the Veteran's 
chest and abdomen CT scan showed marked progression of the 
disease despite chemotherapy.  It was noted that there are no 
available agents for small cell lung cancer and continuation 
of chemotherapy would be of no clinical benefit.  The Veteran 
and his wife expressed the desire to start hospice care.  On 
March [redacted], 2005, VA medical records indicate that the Veteran 
had declined significantly and was having problems breathing 
comfortably.  An assessment of lung cancer was made, and the 
treating clinician noted that he would be surprised if the 
Veteran lived more than one day.  VA treatment records dated 
on March [redacted], 2005, note that the Veteran died at home on 
March [redacted], 2005, at 11:50 am.  

Regardless of whether the Veteran was exposed to asbestos 
during service, the Appellant has presented no medical 
evidence that any disease, injury, or exposure in service was 
the principal or a contributory cause of the Veteran's death.

The favorable evidence consists of the deceased Veteran and 
appellant's contention that his fatal lung cancer was related 
to exposure to asbestos and Agent Orange during service.  

The unfavorable evidence consists of the fact that the first 
contemporaneous medical evidence of lung cancer and the 
Veteran's eventual death is more than 30 years after the 
Veteran was discharged from active service and from when his 
claimed exposures during service occurred.  The passage of 
more than 30 years before any evidence of the disability is 
of record weighs heavily against a finding that such 
disability is related to service on a direct basis.  See 38 
C.F.R. §§ 3.307, 3.309; see also  Maxson v. West, 12 Vet. 
App. 453, 459 (1999).

The negative evidence in this case outweighs the positive.  
Although the Veteran and the appellant have argued that his 
death is related to Agent Orange and asbestos exposures 
during service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Though the deceased Veteran and appellant's 
lay assertions have been considered, they do not outweigh the 
medical evidence of record, which shows that the Veteran's 
fatal lung cancer did not develop for many years after 
service.  Nor is there any competent medical evidence of 
record relating the cause of the Veteran's death to exposure 
to asbestosis or any other exposure, event, or disease during 
service.  Finally, there are no allegations of a continuity 
of symptoms from service that are related to the principal or 
contributory causes of the Veteran's death.  

If, as here, the Veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to dependency and indemnity compensation, if at the time of 
the Veteran's death, the Veteran received compensation for 
service connected disability that was rated totally disabling 
continuously for a period of 10 or more years immediately 
preceding his death; continuously since the Veteran's release 
from active service and for a period of at least five years 
immediately preceding death; or for one year prior to his 
death if he was a prisoner of war under certain conditions.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22 (2008).

The Veteran died on March [redacted], 2005.  During his lifetime the 
Veteran's combined evaluation for compensation was 70 
percent, effective July 9, 1996, 90 percent, effective 
October 20, 1999, and he was granted entitlement to 
individual unemployability, effective October 20, 1999.  
Thus, as of March [redacted], 1995, the Veteran was not rated as 
totally disabled, and the provisions of 38 U.S.C.A. § 1318 
and 38 C.F.R. § 3.22 are inapplicable.

The preponderance of the evidence is against the claim for 
service connection for the cause of the Veteran's death, 
including DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1318; there is no doubt to be resolved; and DIC 
benefits are not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.



II.  Accrued Benefits 

Upon the death of a Veteran, certain persons, including the 
spouse, shall be paid periodic monetary benefits to which the 
Veteran was entitled at the time of death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death, and due and unpaid.  See 38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000(a) (2008). 
 
There is no basis for an accrued benefits claim, unless the 
Veteran from whom the accrued benefits claim derives had a 
claim for VA benefits pending at the time of death.  See 
Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

At the time of the Veteran's death in March 2005 he had a 
claim of entitlement to service connection for small cell 
lung cancer pending.  The claim was received by the RO in 
February 2005 and denied in September 2005 on the basis that 
it was not related to service.  As the immediate and only 
cause of the Veteran's death was small cell lung cancer, 
which is not shown to be related to his service, the 
appellant is not entitled to additional accrued benefits 
stemming from the Veteran's claimed small cell lung cancer 
disability.  See 38 C.F.R. § 3.1000(a).  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and accrued benefits are not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.

III. Burial Benefits

The Appellant filed a claim for entitlement to burial 
benefits in May 2005.

If a veteran dies as a result of a service-connected 
disability or disabilities, an amount may be paid toward the 
veteran's funeral and burial expenses.  38 U.S.C.A. § 2307; 
38 C.F.R. §§ 3.1600(a), 3.1601-3.1610.  However, since the 
veteran's death was not the result of a service connected 
disability, entitlement to burial benefits based on 38 C.F.R. 
§ 3.1600(a) must be denied.  Id.

Under 38 C.F.R. § 3.1600(b), in the case of a deceased 
veteran who at the time of death was in receipt of VA 
compensation or pension, VA at the Secretary's discretion, 
having due regard to the circumstances in each case, may pay 
a sum not exceeding $300 to such person as the Secretary 
prescribes to cover the burial and funeral expenses of the 
deceased veteran and the expenses of preparing the body and 
transporting it to the place of burial.  38 U.S.C.A. § 
2302(a); 38 C.F.R. § 3.1600(b).  In addition, if the eligible 
Veteran was not buried in a national cemetery, an additional 
$300.00 is payable (for deaths after December 1, 2001, as in 
this case) for a plot allowance.  38 U.S.C.A. § 2303(b).

In addition to the proper claim form, a claimant for such 
benefits is required to submit: (1) a statement of account, 
which is preferably on funeral director's or cemetery owner's 
billhead showing name of the deceased Veteran, the plot or 
interment costs, and the nature and cost of services 
rendered, and unpaid balance; (2) receipted bills, which must 
show by whom payment was made and show receipt by a person 
acting for the funeral director or cemetery owner; and (3) 
proof of the Veteran's death.  38 C.F.R. § 3.1601(b).

A claim for reimbursement or direct payment of burial and 
funeral expenses may be filed by a funeral director if any 
balance of a bill for burial or funeral expenses is unpaid, 
or by an individual whose personal funds were used to pay 
burial, funeral, and transportation expenses, or by the 
executrix of the Veteran's estate, the executrix of the 
estate of the person who paid for the Veteran's burial or 
provided such service, or an individual acting for the 
Veteran's intestate estate who will make distribution of the 
burial allowance to the person(s) entitled under the laws of 
the State of the decedent's domicile.  38 C.F.R. § 3.1601.

The appellant filed a claim for burial benefits in May 2005.  
At the time of his death, the Veteran was service connected 
for the numerous disabilities noted above.  The record 
reflects that the Veteran was buried in March 2005.  The 
March 2005 statement of account from the cemetery owner 
indicates that the Appellant owed $5,663.28 dollars in 
conjunction with the Veteran's burial.  A record of a 
telephone contact between the RO and the cemetery owner with 
regard to the Veteran's burial dated in September 2005 notes 
that the Appellant still owed $4,350.00 dollars.  

The Board finds no legal basis for her entitlement to burial 
benefits under the law.  Because the record shows that at the 
time of her claim in May 2005, the funeral bill had not been 
paid in full, the funeral director, not the Appellant, was 
the proper claimant.  Consequently, the Appellant does not 
fall into any of the classes of individuals under 38 C.F.R. § 
3.1601 who may execute a claim for burial benefits.  In 
short, she lacks legal standing to pursue a claim for 
reimbursement for burial benefits.  With no other 
documentation submitted by the Appellant to revise those 
account statements, VA is precluded by law from making 
payment for the Veteran's burial expenses to the Appellant 
rather than to the cemetery owner.

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim must be denied because of the absence of legal merit or 
the lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Accordingly, payment of VA 
burial benefits is not warranted.









ORDER

Entitlement to service connection for the cause of the 
Veteran's death, including Dependency and Indemnity 
Compensation (DIC) benefits pursuant to the provisions of 38 
U.S.C.A. § 1318, is denied.

Entitlement to accrued benefits is denied.

Entitlement to burial benefits is denied.  







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


